Exhibit STATE OF INDIANA OFFICE OF THE SECRETARY OF STATE CERTIFICATE OF INCORPORATION OF MAS ACQUISITION XI CORP. I, SUE ANNE GILROY, Secretary of State of Indiana, hereby certify that Articles of Incorporation of the above corporation have been presented to me at my office accompanied by the fees prescribed by law; that I have found such Articles conform to law; all as prescribed by the provisions of the Indiana Business Corporation Law, as amended. NOW, THEREFORE, I hereby issue to such corporation this Certificate of Incorporation, and further certify that its corporate existence will begin October 07, In Witness Whereof, I have hereunto set my hand and affixed the seal of the Sate of Indiana, at the City of Indianapolis, this Seventh day of October, /s/ Deputy
